Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 14, 2016

                                           No. 04-16-00444-CR

                                    EX PARTE Billy Jack GUERRA

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On July 11, 2016, Relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider Relator’s petition. Accordingly, the petition is
DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.



           It is so ORDERED on July 14, 2016.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2016CR1777, styled The State of Texas v. Billy Jack Guerra, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Lorina I. Rummel presiding.